Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Leon et al. US 2011/0034593 (Gonzalez).
Gonzalez discloses a road paving method, see [0001], comprising the steps of:

Fabricating asphalt mixtures with mineral aggregates for the construction or 
maintenance of sidewalks, roads, parking lots and/or airport runways [0003, 153].
Paving at least one of said sidewalks, roads, parking lots, runways with HMA made by
	the fabricating step.  [0161
Wherein the asphalt mixture comprises.
Asphalt, Styrene-Butadiene rubbers and/or block copolymers including EVA, polyester 
in an amount of up to 30% by weight of the asphalt mixture.  [0139].
Wherein after mixing aggregates into the polymer modified asphalt mixture, the polymer-modified asphaltic concrete is configured for use as a tack coat, chip seal, surface dressing, floor coatings and water-proofing various surfaces.  [0025, 151-156].
	Although Gonzalez does not disclose the softening point or glass transition point of the polyester; Gonzalez does disclose the polyester of the mixture may be a reaction between a carboxylic acid and an alcohol function.  [0030, 0040-47].
Wherein the carboxylic acid may be derived from fatty acid esters of alkanol amines or vegetable oil, and the alcohol function may include bisphenol A, [0060, 62].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the polyester component added to the asphalt mixture would have the same or similar physical characteristics as those claimed, because Gonzalez discloses the polyester component is derived in the same, known manner as that which is claimed.

	

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				12/1/2022